Citation Nr: 0507724	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to improved pension benefits.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1969 to August 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was sent 
for additional development of the evidence in April 2003 and 
remanded in August 2003.

The issue of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

For 2001, 2002, 2003, and 2004, the veteran's income exceeded 
the applicable statutory level for the annualized period in 
which the income was received.


CONCLUSION OF LAW

The veteran does not meet the income criteria for improved 
pension benefit.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his alleged disabilities.  The March 
2002 RO letter, the October 2002 statement of the case, and 
the November 2004 supplemental statement of the case 
collectively informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board also notes that the March 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in March 2002 and the 
initial rating decision was issued in May 2002.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the veteran has been 
afforded a VA examination in connection with his claim, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  In fact, by way of correspondence 
dated in March 2003, the veteran explicitly stated that he 
had no additional evidence to submit in relation to his 
claim.  Under these circumstances, the Board finds no further 
action is necessary to assist the veteran with the claim.

Analysis

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

The veteran's application for improved pension was received 
in July 2001.  In a June 2003 Financial Status Report, the 
veteran reported annual income of $20, 712.  The veteran's 
spouse reported an annual income of $10, 524.  The term 
"veteran's annual income" for purposes of improved pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38 C.F.R. 
§ 3.23(d)(4).  Thus, the veteran's reported annual income for 
improved pension purposes is $31, 236.

Effective December 1, 2000, the MAPR for a veteran with a 
dependent spouse was $12,186. 66 Fed. Reg. 3649 (January 16, 
2001).  Effective December 1, 2001, the MAPR for a veteran 
with a dependent spouse was $12,516.  67 Fed. Reg. 4780 
(January 31, 2002).  The MAPR as of December 1, 2002 for a 
married veteran was $12,692.00.  68 Fed. Reg. 5342-45 (Feb. 
3, 2003).  The MAPR as of December 1, 2003 for a veteran with 
a dependent spouse was $12,959.  69 Fed. Reg. 18426 (April 7, 
2004).

The Board notes that the veteran reported $1000 in "other 
living expenses" which he characterized as mainly medical.  
Even assuming for the sake of argument that these were all 
unreimbursable medical expenses, the portion that exceeded 
five percent of the annual MAPR for each year in question 
would still leave the veteran far in excess of the annual 
limit for improved pension purposes.


ORDER

The veteran's income is excessive for improved disability 
pension purposes.  To this extent, the appeal is denied.


REMAND

The evidence of record includes a March 2002 VA outpatient 
treatment note which shows that the veteran reported being in 
receipt of Social Security benefits for his "anxiety 
disorder."  Moreover, on his June 2003 Financial Status 
Report, the veteran reported receiving $1726 per month in 
Social Security benefits.  Since the Social Security records 
may be relevant to the issue on appeal, they must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
request records pertaining to any 
disability application filed by the 
veteran, to include copies of any SSA 
decision(s) and associated medical 
records.

2.  After completion of the above (and 
any additional development which the RO 
may deem necessary), the RO should then 
review the record and determine whether 
entitlement to the benefit sought is 
warranted.  The veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


